DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to New Claims 18-20
Newly submitted claims 18-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons. The invention originally claimed is directed to a semiconductor device and newly submitted claims 18-20 are directed to a method for manufacturing a semiconductor device. The semiconductor device is distinct from the method of manufacturing the semiconductor device because a fixing jig having an inner recess for use in the component mounting process is not required for the semiconductor device so the semiconductor device can be made by another and materially different process.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claims 13 and 17 are objected to because of the following informalities: two instances in claim 13 and one instance in claim 17 of “the mold resin” should be changed to --the molding resin-- for consistency with claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 12, 13, 14, and 17 recite the limitation "the inner substrate." In claim 1, for example, is “the inner substrate” of line 18 the same substrate as “the substrate” of line 2? As best understood, these substrates are one and the same. For the purposes of examination, in claims 1, 2, 12, 13, 14, and 17, the limitation “the inner substrate” has been understood to be --the substrate--. 
Claims 2, 3, 13, 14, and 15 recite the limitation “the horizontal surface support portion.” There is insufficient antecedent basis for this limitation in the claim. Does this “horizontal surface support portion” refer to the “lead frame support portion” of claim 1? As best understood, these support portions are one and the same. For the purposes of examination, in claims 2, 3, 13, 14, and 15, the limitation “the horizontal surface support portion” has been understood to be --the lead frame support portion--.
Claims 3 and 16 recite the limitation “the chip connecting electrode portion.” There is insufficient antecedent basis for this limitation in the claim. In claim 3, for example, is “the chip connecting electrode portion” of lines 1 and 2 the same portion as the “chip connecting portion” of line 10 of claim 1? As best understood, these portions are one and the same. For the purposes of examination, in claims 3 and 16, the limitation “the chip connecting electrode portion” has been understood to be --the chip connecting portion--. 
Claims 3 and 13 recite the limitation “the substrate connecting electrode portion.” There is insufficient antecedent basis for this limitation in the claim. In claim 3, for example, is “the substrate connecting electrode portion” of line 2 the same portion as the “pin terminal support portion” of line 12 of claim 1? As best understood, these support portions are one and the same. For the purpose of examination, in claims 3 and 13, the limitation “the substrate connecting electrode portion” has been understood to be --the pin terminal support portion--.
Claim 13 recites the limitation “the surface of the molding resin” at line 6 (note claim objection above changing “mold” to --molding--). There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation “the surface of the molding resin” has been understood to be --a surface of the molding resin--.
Claim 15 recites the limitation “the horizontal surface support mechanism” at line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation “the horizontal surface support mechanism” has been understood to be --a horizontal surface support mechanism--.
Claim 16 recites the limitation “the surface of the semiconductor chip” at line 3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation “the surface of the semiconductor chip” has been understood to be --a surface of the semiconductor chip--.
Claim 17 recites the limitation “a molding resin” at line 6 (note claim objection above changing “mold” to --molding--). It is unclear if the “a molding resin” of claim 17 is the same as the “molding resin” of claim 1 or is a new and different molding resin. For the purposes of examination, the limitation “a molding resin” has been understood to be --the molding resin--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inaba (US 2017/0271230 A1).

With respect to claim 1, Inaba teaches a semiconductor device 1 in at least Figs. 1A and 1B comprising: 
a substrate 110 on which a semiconductor chip 115 is mounted via a chip connection terminal (115 affixed to 110 at back surface electrode) (see Fig. 1B and paragraphs 50-53, 55, 56); 
a lead frame (bottom 1144) connected to an electrode (electrode on the front surface) of the semiconductor chip 115 via a conductive bonding member (113 and solder) (see Fig. 1B and paragraphs 56, 59, 62, 63; note that 1144 is a flat-plate-like metal member and 4 of the instant application is also a flat-plate-like metal member; see instant application original specification paragraph 27); 
a molding resin 10 which seals the semiconductor chip 115, the substrate 110 and the lead frame (bottom 1144) (see Figs. 1A and 1B and paragraphs 41, 44, 53, 55, 61); and 
a pin terminal 12a connected to a conductor layer 1104 formed on the substrate 110, a distal end of the pin terminal 12a projecting from the sealing resin 10 (see Fig. 1B and paragraphs 41, 66, 68, 69, 72), wherein 
the lead frame (bottom 1144) includes: 
a chip connecting portion (CCP) connected to an upper electrode (electrode on the front surface of 115) of the semiconductor chip 115 via the conductive bonding member (113 and solder) (see Fig. 1B and paragraphs 56, 59, 62, 63, 69; also see Fig. 1B annotated below); 
a pin terminal support portion (PTSP) configured to support the pin terminal 12a, the pin terminal support portion (PTSP) being electrically connected to the conductor layer 1104 formed on the substrate 110 via the pin terminal 12a (see paragraphs 51, 53, 67-69, 72; also see Fig. 1B annotated below); and 
a lead frame support portion (LFSP) which bulges from the chip connecting portion (CCP) or the pin terminal support portion (PTSP) toward an outside of an edge of the substrate 110 (see Fig. 1B and paragraphs 61-64; also see Fig. 1B annotated below), 
the lead frame (bottom 1144) comprises a flat metal plate (see Fig. 1B and paragraphs 62, 63, 87; note that 114 is not bent in final device state), and 
an entirety of the semiconductor chip 115, the substrate 110, the pin terminal 12a and the lead frame (bottom 1144) including the lead frame support portion (LFSP) is sealed in the inside of the molding resin 10 (see Fig. 1B and paragraphs 61, 62, 64; also see Fig. 1B annotated below).

    PNG
    media_image1.png
    476
    754
    media_image1.png
    Greyscale

With respect to claim 2, Inaba teaches the semiconductor device according to claim 1, wherein a distal end of the lead frame support portion (LFSP) is brought into contact with neither the substrate 110 nor the semiconductor chip 115 (see Fig. 1B and paragraphs 61-64; also see Fig. 1B annotated above).

With respect to claim 3, Inaba teaches the semiconductor device according to claim 1, wherein the chip connecting portion (CCP), the pin terminal support portion (PTSP), and the lead frame support portion (LFSP) extend along a same plane (see Fig. 1B and paragraphs 61-63; each portion of lead frame 1144 is part of 1144 so all formed in same plane; also see Fig. 1B annotated above).

With respect to claim 12, Inaba teaches the semiconductor device according to claim 1, wherein the semiconductor device 1 includes a plurality of pin terminals 12a as the pin terminal 12a, and all of the plurality of pin terminals 12a are internally in contact with the substrate 110 side (see Figs. 1A, 1B, and paragraphs 67, 68; note plural pins 12a in Fig. 1A).

With respect to claim 13, Inaba teaches the semiconductor device according to claim 1, wherein the pin terminal 12a is internally connected on the substrate 110 side at one end, is connected to the pin terminal support portion (PTSP) of the lead frame (bottom 1144) at the portion between the one end and the other end, and is configured to function as an external connection terminal when the other end protrudes from a surface of the molding resin 10, and the entire lead frame (bottom 1144), including the lead frame support portion (LFSP), is sealed inside the molding resin 10 (see Figs. 1A, 1B, and paragraphs 41, 44, 62, 67, 68; also see Fig. 1B annotated above).

With respect to claim 14, Inaba teaches the semiconductor device according to claim 1, wherein the lead frame (bottom 1144) has, as the lead frame support portion (LFSP), first horizontal surface support portions which bulge from one pair of opposite sides of the substrate 110 and second horizontal surface support portions which bulge from the other pair of opposite sides of the substrate 110, and the first horizontal surface support portions and the second horizontal surface support portions form a horizontal surface support mechanism (see Figs. 1A, 1B, 4, and paragraphs 61-64, 107; as seen in Figs. 1B and 4 the bottom layer 1144 has multiple portions which bulge from opposite sides of the substrate 110; also see Fig. 1B annotated above).

With respect to claim 15, Inaba teaches the semiconductor device according to claim 1, wherein a plurality of the lead frame support portions (LFSP) which form a horizontal surface support mechanism (collection of plural LFSP along the side of the semiconductor device 1) are formed with substantially a same width (see Figs. 1A, 1B, 4, and paragraphs 61-64, 107; plural LFSP formed by multiple different regions of the bottom of 1144 as seen in Figs. 1B and 4; each portion is part of 1144 so each portion has the same width; also see Fig. 1B annotated above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Inaba (US 2017/0271230 A1) in view of Victor R. Cruz et al. (US 2007/0114352 A1; hereinafter Cruz).

With respect to claim 16, Inaba discloses the semiconductor device according to claim 1. 
Inaba does no discloses wherein the chip connecting portion has an embossed projection having a height corresponding to a thickness of the conductive bonding member formed on a surface of the semiconductor chip.
Cruz discloses a semiconductor device in at least Figs. 1, 2, 8, and 9 wherein a chip connecting portion 14(a) has an embossed projection 14(a)-1 having a height corresponding to a thickness of a conductive bonding member 24 formed on a surface of a semiconductor chip 16 (see Figs. 1, 2, 8, 9, and paragraphs 46, 47; note 14(a)-1 is formed by stamping).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Inaba so that the chip connecting electrode portion has an embossed projection having a height corresponding to a thickness of the conductive bonding member formed on a surface of the semiconductor chip as taught by Cruz. This configuration provides for consistent spacing between the bottom surface of the major portion 14(a) of the source clip structure 14 and the first surface 16(a) of the semiconductor die 16. Because there is a consistent spacing between the major portion 14(a) of the clip structure 14 and the first surface 16(a) of the semiconductor die, a consistent amount of solder is always present between them. In addition to providing for the more consistent solder deposition, the pedestals 14(a)-1 also provide for a larger attachment surface area for the clip structure 14, thereby providing for a better bond and better electrical connection between the source clip structure 14 and the semiconductor die 16 (see Cruz: paragraph 47).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Inaba (US 2017/0271230 A1) in view of Tsukada et al. (US 2011/0080714 A1; hereinafter Tsukada).

With respect to claim 17, Inaba discloses the semiconductor device according to claim 1. 
Inaba does not discloses wherein the substrate further has an insulation terminal, and the lead frame further includes an insulation terminal connecting portion which is electrically connected to the insulation terminal via a conductive bonding member, and an entirety of the lead frame except for a portion of the insulation terminal connecting portion is covered by the molding resin.
Tsukada discloses a semiconductor device 1000 in at least Figs. 1A-1E, 6A, and 6B wherein a substrate 100 further has an insulation terminal 61, and the lead frame (11, 12, 13) further includes an insulation terminal connecting portion (region of 13 overlapping 60 which directly connects to 33) which is electrically connected to the insulation terminal 61 via a conductive bonding member 53a, and an entirety (all of 11, 12, 13 within 21 and 22) of the lead frame (11, 12, 13) except for a portion of the insulation terminal connecting portion (region of 13 overlapping 60) is covered by a molding resin (21 and 22) (see Figs. 1A-1E, 6A, 6B, and paragraphs 64, 65, 68, 101, 104, 105; as best understood the insulation terminal is just another terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Inaba so that the substrate further has an insulation terminal, and the lead frame further includes an insulation terminal connecting portion which is electrically connected to the insulation terminal via a conductive bonding member, and an entirety of the lead frame except for a portion of the insulation terminal connecting portion is covered by the molding resin as taught by Tsukada because such a configuration a separate FWD device 60 may be mounted in parallel between the emitter and collector of the IGBT device. By arranging the FWD device 60 in parallel with the IGBT device, it is possible to mitigate the noise (reverse electric current) generated by switching of the IGBT device (see Tsukada: paragraph 104).

Response to Arguments
Applicant's arguments filed November 9th, 2022 have been fully considered but they are not persuasive.
With respect to claim 1, the applicant argues on pages 7-10 that the lead frame of Inaba (bottom 1144 as rejected) is not a flat metal plate because it is bent in Figs. 3B and 3C of Inaba. The examiner respectfully disagrees.
Figure 1B of Inaba of shows the final position of the device 1 after any bending. As taught in paragraph 87 of Inaba “…the final positions of the pins 12b are the positions of the pins 12b in the semiconductor module 1, e.g. the positions of the pins 12b in a state where the print substrate 114 is not bent in the surface direction.” The bottom layer 1144 of the printed substrate 114 is not bent in the finished device so it is a flat metal plate and the claims remain rejected. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829